Gibson, J.,
concurring in part. I concur except that in my opinion by the language of Section 3773.24, Revised Code, “In prosecutions under this section complaints shall be made within ten days after a violation,” the word, “complaints,” is generic and is intended as a period of limitation upon the commencement of any prosecution for a violation of Section 3773.24 regardless of whether the prosecution is commenced by affidavit or complaint pursuant to Section 2935.09, Revised Code.
In State v. Goldberg (No. 38705), the affidavit charges that “* * * one George Goldberg * * * did unlawfully engage in common labor, to-wit: supervise and assist in the sale of general merchandise * * (Emphasis added.) The bill of exceptions shows that Goldberg was the assistant manager of the store involved, with supervisory responsibility for all aspects of personnel, merchandising of goods, and instruction of employees, and that he had no regular working hours. If an assistant store manager, who supervises and assists in the sale *60of general merchandise, is engaged in common labor, then the adjective, “common,” becomes meaningless. This defendant was not engaged in common labor as I interpret that phrase in Section 3773.24, Revised Code.